DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6, 12, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1, line 10, recites “a polyoxyalkylene or a derivative thereof including a polyethylene glycol…” The claim is indefinite because it is unclear if the polyoyxalkylene must include polyethylene glycol or not. See MPEP § 2173.05(d). Claims 2, 4, 6, 12, and 15-21 depend from claim 1 and do not clarify whether a polyoxyakylene must include polyethylene glycol, and are therefore also indefinite. A suggestion to clarify the claim would be, for example, to recite “a polyoxyalkylene or a derivative thereof, wherein the polyoxyalkylene or derivative there comprises a polyethylene glycol…”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (JP 2001-270956A) and further in view of O’Leary (US 2011/0224317) and further in view of Stevens (US 2015/0267024). Because Takemura et al. is in Japanese, the machine-translated English equivalent is cited below. 
Takemura et al. teach a blowing agent composition comprising a specified foaming agent, sodium hydrogen carbonate, and a higher fatty acid or a metal salt thereof. See ¶7. The foaming agent composition does not contain any compounds which liberate nitrogen gas or ammonium during heating. See ¶2. Examples of the specified foaming agent include tartaric acid (¶10-11). This meets instant claim 19 and is a non-elected species which meets instant claim 21. Examples of the higher fatty acid and salt thereof include stearic acid, lauric acid, and linoleic acid (¶26) which are present in the blowing agent composition in an amount of from 0.1 to 20% by weight. This meets the amount of additive recited in claims. Because the specified foaming agent (with an expressly named example being tartaric acid) is added together with the sodium hydrogen carbonate and the higher fatty acid and/or salt thereof, both the tartaric acid and sodium hydrogen carbonate are “functionalized” with the higher fatty acid additive. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
In an Example (see ¶41), Takemura et al. comprises 50wt% of sodium hydrogen carbonate and 2wt% of calcium stearate, which is the salt of a higher fatty acid. Alternative examples of higher fatty acid disclosed in Takemura include stearic acid, lauric acid, or linoleic acid (¶26). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to substitute the calcium stearate of the Example (see ¶41) of Takemura with any of stearic acid, lauric acid, or linoleic acid, which meet the elected species of claim 1 and which meets claim 6, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
 The blowing agent of Takemura et al. is a chemical blowing agent. The blowing agent of Takemura et al. does not contain any further blowing agent which is an exothermic blowing agent.
Takemura et al. does not expressly recite that the sodium hydrogen carbonate is particulate; does not expressly recite the D50 of the sodium hydrogen carbonate; and does not expressly recite that the sodium hydrogen carbonate is present in an amount of at least 65% by weight and less than 100% by weight. Takemura et al. does not expressly recite that the functionalized bicarbonate is obtained by grinding or co-grinding with the additives in emulsion or powder form and does not expressly recite that the functionalized particulate bicarbonate is subjected to milling to reduce its mean particle size. 
However, O’Leary teaches foams produced using a blowing agent package, wherein the blowing agent package comprises the combination of two or more chemicals that for a gas when mixed together. The generated gas may be CO2. Examples of the blowing agent package include sodium hydrogen carbonate, which, in preferred embodiments has a mean particle size of from about 0.5 to about 5 microns, such as about 1.3 to about 2.0 microns. The mean particle size may be equal to the D50, meaning the D50 of the sodium bicarbonate particles can have a D50 of from  0.5 to 5 microns, such as about 1.3 to 2.0 microns. This meets instant claim 15 and overlaps instant claim 16. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of O’Leary to use a particulate sodium bicarbonate having a D50 which meets the instant claim limitations of instant claim 16 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The bicarbonate powders of O’Leary may be milled or otherwise ground to the desired sized using various milling devices (¶73). In Examples, the sodium hydrogen carbonate is ball milled (and therefore necessarily ground) together with an additive to form the sodium hydrogen carbonate. 
Both Takemura and O’Leary relate to the field of blowing agent compositions for plastic and/or rubber foams (see ¶1 of Takemura and ¶56 of O’Leary). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a particulate sodium bicarbonate having the D50 disclosed in O’Leary, formed by milling or otherwise grinding with an additive as also disclosed in O’Leary, as the sodium bicarbonate in Takemura et al. because by utilizing such a small particle size, the rate of rise of foams produced from such a blowing agent package (including sodium hydrogen carbonate, which, in preferred embodiments has a mean particle size of from about 0.5 to about 5 microns, such as about 1.3 to about 2.0 microns, wherein the D50 is equal to the mean particle size) was approximately 10 times faster than foams made with sodium bicarbonate having a larger size. In other words, it would have been obvious to one or ordinary skill in the art to use sodium hydrogen carbonate having the mean particle size and D50 disclosed in O’Leary in order to produce a foam at a faster rate of rise. See ¶70 of O’Leary. 
Regarding the limitation which recites “for foaming a thermoplastic precursor,” this is an intended use of the instantly claimed chemical blowing agent. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The blowing agent composition of Takemura in view of comprises the same amounts of the same types of materials as the chemical blowing agent of the instantly claimed invention and is therefore capable of being used for foaming a thermoplastic precursor. It is additionally noted that Takemura et al. teaches that its blowing agent compositions are for use in plastic foams or rubber foams (see ¶1 of the attached translation), and O’Leary also teaches thermoplastic foams (see ¶56).
Takemura in view of O’Leary teach the blowing agent composition as discussed above. Takemura in view of O’Leary do not expressly recite that the sodium bicarbonate comprises at least 65wt% and less than 100wt% of sodium bicarbonate.
However, Stevens teaches a blowing agent comprising sodium hydrogen carbonate. The sodium hydrogen carbonate used in the blowing agent of Stevens is coated with a coating agent, including metal salts of higher fatty acids as stearates. The coating is part of the particle and thus is “within the same particle” as it is part of the same particle. The coating agent is present in an amount of from 1 to 15% by weight, and preferably 7 to 11% by weight, with 90 to 60% by weight of sodium bicarbonate. These amounts overlap the amounts of the instant claims. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Stevens to amounts of salts of higher fatty acids and amounts of particulate sodium hydrogen carbonate (having a particles of sodium bicarbonate having a D50 which meets the instant claim limitations) which meet the instant claims because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. The sodium carbonate coated with a higher fatty acid component of Stevens is in and of itself a chemical blowing agent which does not contain a chemical blowing agent which liberates nitrogen gas. 
All of Stevens, Takemura, and O’Leary relate to the field of blowing agent compositions used to produce thermoplastic and/or rubber foams. See ¶1 of Takemura, abstract of Stevens, and ¶56 of O’Leary. It would have been obvious to one of ordinary skill in the art to use the sodium hydrogen carbonate containing the amount of metal salt of fatty acid and amount of sodium bicarbonate as disclosed in Stevens in the invention of Takemura in view of O’Leary in order to prevent agglomeration of the sodium hydrogen carbonate particles of Takemura in view of O’Leary. Prevention of agglomeration enhances uniform dispersion of said particles in a blowing agent in which they are included. See ¶37. 

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant has submitted a Declaration by Jorge Alejandro Kabbabe Malave in support of the Remarks filed by Applicants on 11/18/2021. The Declaration is addressed below.
Applicant argues that Takemura teaches the components are simply mixed together, and alleges that it is therefore not possible to verify the presence of functionalized bicarbonate particle that includes the bicarbonate and the additive.
This is not persuasive. The instant specification teaches a number of methods of forming the ‘functionalized’ bicarbonate, including (1) spray drying, (2) grinding or co-grinding, (3) spray coating and granulation, (4) spray agglomeration, (5) spray chilling, (6) roller compaction, and (7) extrusion including simultaneous mixing/extrusion. See instant specification, pg. 9-10 and dependent claim 17. None of these methods perform a chemical reaction of the surface of the bicarbonate particle with the additive. Therefore, it is clear that the additive is merely adjacent to or on the particle, especially given that several methods include spraying or coating. The structure of ‘functionalized  particulate bicarbonate’ can be achieved by any number of processes beside the ones discussed in the instant specification, including mixing the additive with the bicarbonate particle. It is reasonable to conclude that when an additive is mixed with a particle, at least a portion of the additive will be on the particle, thus meeting the ‘functionalized’ limitation.
Applicant argues that the prior art does not expressly recite grinding, co-grinding, or milling. However, it is noted that these limitations are product-by-process limitations. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. A showing of criticality has not been provided in the Declaration. Additionally, these limitations are not in the independent claim and are only recited in claims 17-18. Furthermore, these limitations are present in the prior art as discussed in the rejection above.
Applicant argues that claim 1 has been amended to show alleged unexpected results over the claimed range of additives. The claimed species include polyoxyalkylene glycol including polyethylene glycol (which is indefinite for the reasons provided above), poly(meth)acrylate, polyvinyl alcohol, starch, maltodextrin, arabic gum, epoxidized soy bean oil, rosin acid, stearic acid, lauric acid, linoleic acid, glycerol monostearate, beeswax, carnaubas wax, and any combinations two or more thereof.
However, unexpected results have not been persuasively shown. First, it is unclear what aspect or property of the claimed chemical blowing agent is unexpected. Neither the Declaration nor Remarks discuss what results would be expected, and how the instantly claimed invention deviates from said unexpected results. For example, is it the temperatures at which the gas is generated? Is it the amount of gas generated? Is it the degree of foaming? Is it the appearance, expansion rate or expansion ratio? Applicant has not clearly identified and explained the alleged unexpected results.
Also, it is noted that Examples 2-4 fall outside the scope of the instant claims because they use leucine but provide similar expansion rates (40-191), expansion ratios (140-290),  and thicknesses (1.05-2.18) when compared to Examples 10-12 (using stearic acid) having expansion rates (36-185), expansion ratios (120-270),  and thicknesses (0.92-2.05). Thus, a comparative example (falling outside the scope of the claims) achieves the same results as inventive examples and provides evidence that the alleged unexpected results and criticality are not present in the instantly claimed invention.
Additionally, no comparison has been made with the closest prior art as required by MPEP 716.02(e).
Applicant submits the Declaration to attempt to establish that a simple mixture does not result in a functionalized bicarbonate. 
In Example A of the Declaration, linoleic acid is mixed and extruded with sodium bicarbonate and itaconic acid. The same proportions are used in comparative Example B, but comparative example B was mixed. In comparative Example C, example 10 of Takemura was reproduced, using monosodium itaconic acid, sodium bicarbonate, and calcium stearate.
The CO2 release properties of the three examples (Example A, comparative example B, and comparative example C) were measured by TGA. The Figure 1 of the Declaration is virtually illegible. It is clear that there are three curves, where one curve has a sharp spike, one has a broad hump, and a third curve has a bimodal broad hump. It is not clear from the figure which curve corresponds to which example, again, because the text is illegible. 
However, based on the Applicant’s argument, it appears that the sharp spike corresponds to Example A and that the sharp spike means a narrow temperature range of CO2 release. Applicant then states that this confirms that the functionalized bicarbonate particles are not obtained by the mixing of comparative examples B and C. 
This is not persuasive.
The claims do not require a narrow temperature range for gas release that corresponds to the spike of Example A. The specification and claims do not equate or define a narrow temperature range for gas release with a ‘functionalized’ bicarbonate The instant specification and instant claims further do not state or otherwise indicate that lack of such a spike means the bicarbonate is not functionalized. There is a clear disconnect between the TGA evidence shown by the Declaration and the terms recited in the instant claims. 
Additionally, another difference between Example A and comparative Example B is the particle size. Example A grinds the particles to reduce particle size, while no particle size is discussed by comparative example B. Thus, the spike could be due to a more uniform particle size or a smaller particle size. This has not been discussed or otherwise addressed by the Declaration.
Applicant argues that there is no motivation to combine Takemura and Stevens. This is not persuasive as Stevens teaches preventing agglomeration as discussed in the rejection above. Additionally, see the previous rejection mailed on 5/18/2021, the contents of which are incorporated herein by reference. 
Applicant argues that the amount of gas generated in Takemura does not appear to increase when sodium bicarbonate is present. Applicant’s position is unclear because the limitations recited in the claims are present in the prior art, and the prior art is does not need to show that increased foaming is present when sodium bicarbonate is present. The instantly claimed invention is obvious over the applied prior art as discussed in the rejection above. An amount of generated gas is not recited in the instant claims. 
On pg. 15 of the Remarks filed on 11/18/2021, Applicant argues that the co-grinding provides a greater than expected result. This is not persuasive because the claims are not commensurate in scope with the co-grinding. First, co-grinding is present in dependent claim 17 among a list of other processes. Grinding/co-grinding, therefore, does not appear to be critical, because it is not recited the independent claim and in the claim in which it is recited, it is recited in a list with 6 other alternative methods. Thus, the data of the Declaration is not commensurate in scope with the claimed invention, the claimed invention of which includes several methods other than co-grinding, and for this reason alone, the data does not show criticality or unexpected results. Additionally, the examples in the instant specification provide evidence that other processes, such as spray drying, provide similar results (see the discussion above). Lastly, no data has been shown that establishes the results of using a mixed blowing agent. Rather, the data regarding mixed blowing agent is just the TGA data for CO2 formation, and no data regarding the resulting foam has been provided.
For the reasons provided above, neither the Declaration nor Remarks filed by Applicants on 11/18/2021 are persuasive. The claims remain rejected for the reasons discussed in this action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766